          Case 1:16-cv-00401-VEC Document 45 Filed 10/29/20
                                                       USDC Page
                                                            SDNY1 of 2
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
UNITED STATES U.S. DISTRICT COURT                                      DATE FILED: 10/29/2020
SOUTHERN DISTRICT OF NEW YORK



 FUJIAN OCEAN SHIPPING CO. LTD.,
 individually and on behalf of
 M/V ZHENG RUN (IMO No. 9593816), and
 M/V ZHENG RONG (IMO No. 9593828)

                                  Plaintiffs,               16-CV-401 (VEC)
         -against-
                                                                 ORDER
 O.W. BUNKER FAR EAST (S) PTE. LTD.,
 EQUATORIAL MARINE FUEL
 MANAGEMENT SERVICES PTE LTD,
 SINANJU MARINE SERVICES PTE LTD,
 GLOBAL MARINE TRANSPORTATION
 PTE LTD, GLOBAL ENERGY TRADING
 PTE LTD and ING BANK N.V.

                                  Defendants.



VALERIE CAPRONI, United States District Judge:

       WHEREAS on October 29, 2020, the parties appeared for a telephone conference;

       IT IS HEREBY ORDERED that for the reasons stated at the conference, the parties must

meet and confer to determine whether they can agree upon the text of a joint letter to the arbitral

panels in London, informing them that a stay has been entered in the two captioned cases above

and that the parties are not currently in a position to move forward in the arbitrations. The

parties must submit a joint letter to this Court updating the Court on the status of such a letter by

no later than Thursday, November 12, 2020.

       IT IS FURTHER ORDERED that all discovery must be complete by no later than

Thursday, December 31, 2020. A conference is scheduled for Friday, January 8, 2020, at

11:30 A.M. All parties and any interested members of the public must attend by dialing 1-888-
         Case 1:16-cv-00401-VEC Document 45 Filed 10/29/20 Page 2 of 2




363-4749, using the access code 3121171, and the security code 0401. All attendees are advised

to mute their phones when not speaking and to self-identify each time they speak.

       IT IS FURTHER ORDERED that the parties must inform the court by no later than

Thursday, November 12, 2020, whether they would like a referral to their assigned Magistrate

Judge for a settlement conference.




SO ORDERED.
                                                       __________________________
Date: October 29, 2020                                    VALERIE CAPRONI
      New York, New York                                United States District Judge
